Citation Nr: 0315887	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-32 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for bilateral weak feet 
with calluses and arthritis, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to April 
1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Carolina.  A hearing at which the veteran testified 
was conducted by the undersigned in July 1997.  

The matter was previously the subject of a Board Remand in 
August 1997.  Additional development was initiated by the 
Board in December 2002.  


REMAND

As indicated above, the Board undertook additional 
development in this case in 2002.  Specifically, the Board 
sought records from the Social Security Administration, and 
to have the veteran examined for VA purposes.  Regarding this 
examination, in addition to setting out the impairment caused 
by the veteran's left foot disability (his right foot has 
been amputated) the Board requested that the examiner 
describe the disability symptoms of the remaining left foot 
and to comment on the etiology of the partial left foot 
amputation.  (As to the left foot amputation, the veteran 
suggested it may have been due to frostbite incurred during 
his Korean War service, which if that were the case, could 
conceivably affect his disability rating.)  

The Board received the records from the Social Security 
Administration.  Owing, however, to the holding in a recent 
court case, Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7304, -7316 (Fed. Cir. May 
1, 2003) the Board is precluded from considering this 
evidence in the first instance.  

As to the examination that was conducted at the Board's 
request, it does not appear to have addressed the concerns 
the Board sought to have clarified.  In particular, no 
comments were offered as to the etiology of the "S/P 5th Ray 
Deletion on the [left lower extremity]," nor was any 
specific finding related to the disability for which service 
connection is currently in effect.  

Under the circumstances described above, this case is 
remanded for the following:

1.  The physician who examined the veteran in May 
2003 at the Durham VA Medical Center should be 
asked to provide an addendum to his May 2003 report 
on which he should set forth the physical 
appearance of a left foot that is status post "5th 
Ray Deletion," clarify whether the physical 
findings set out in the May 2003 report are all 
attributable to the veteran's service connected 
disability (characterized by the RO as "weak feet 
with calluses and arthritis") and comment on the 
etiology of any left foot amputations, and 
particularly whether it may be considered a 
consequence of a cold weather injury.  

2.  Thereafter, the RO should review the record, 
including that evidence which was originally 
developed by the Board, conduct any further 
development it may deem warranted, and enter its 
determination with respect to the evaluation of the 
disability at issue.  If that decision remains 
adverse, the veteran and his representative should 
be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for benefits, 
to include a summary of the evidence and applicable 
laws and regulations considered pertinent to the 
issue on appeal.  The veteran should be afforded a 
reasonable opportunity to respond before the record 
is returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


